George, J.
The order of the trial judge granting a first new trial in this case is as follows: “The within motion for new trial having been submitted to me by counsel on both sides; without argument, and after a careful consideration of the case, I ain convinced that it was error to admit the testimony of the witness W. L. Gray as follows: ‘Mr. Ruskin told me that he could not employ me, because he- had the Allen boys hired/ without stating what Allen boys, or stating whether the plaintiff was one of the Allen boys referred to or not. I am of opinion that this was mistrial [material?] error authorizing a new trial. Wherefore it is considered, ordered, and adjudged that a new trial of said 'case be and the same is hereby ordered.” The verdict obtained by the plaintiff was not demanded by the evidence, although • it is. not *501without evidence to support it. Even if the admission of the testimony recited in the foregoing order was not error, the discretion of the court in granting a first new trial will not be disturbed. Civil Code of 1910, § 6204; Cox v. Grady, 132 Ga. 368 (64 S. E. 262).

Judgment affirmed.


Wade, O. J., and Lulce, J., concur.